DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 14-16 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US Pub 2010/0094303).
With respect to claim 1, Chang discloses a non-invasively adjustable spinal system (see figures 36, 40 and 41 below) paragraph 214 remote activation device), comprising: an actuator (fig 36, 317 and 344) configured for remote activation, the actuator having: at least one anchor (fig 36, 334) configured to facilitate securement of the actuator to a portion of a sacrum; and a driver (fig 41, 394); and an adjuster (fig 36, 345, 328, 332 and 342) configured to be coupled to the actuator, the adjustment element adjuster having an engager (fig 36, 342) configured to engage at least one transverse process of a lumbar vertebra (fig 36); and a plurality of feet (fig 36, 338, 340) disposed on and extending from an outer surface of a circumferential wall of the adjuster (wall of 332), each of the plurality of feet configured to extend between the circumferential wall of the adjuster and the sacrum (paragraph 137, connected to sacrum), wherein remote activation of the driver of the actuator causes movement of the adjuster relative to the implantable actuator (paragraph 214, remote activation device shown in fig 10, 1130). With respect to claim 2, Chang discloses wherein engager is configured to engage at least one transverse process of an L5 lumbar vertebra (paragraph 210 can be attached to the lumbar vertebrae). With respect to claim 1, Chang discloses wherein the engager is configured to engage both transverse processes of a lumbar vertebra (fig 4 shows a bilateral system that is attached to both transverse processes). With respect to claim 5, Chang discloses wherein the driver is selected from the group consisting of: a permanent magnet (paragraph 219, permanent magnet), an inductively coupled motor, an ultrasonically actuated motor, a subcutaneous hydraulic pump, a subcutaneous pneumatic pump, and a shape-memory driven actuator. With respect to claim 6, Chang discloses wherein the driving element driver includes a radially-poled permanent magnet (paragraph 147) configured for rotation within the actuator. With respect to claim 7, Chang discloses wherein the radially-poled permanent magnet is configured to be rotated by application of a rotating magnetic field (paragraph 214). With respect to claim 8, Chang discloses wherein the radially-poled permanent magnet is removable from the actuator (fig 41, 394 could be removed from the actuator). With respect to claim 9, Chang discloses further comprising: an external adjustment device (fig 10, 1130) configured to produce a rotating magnetic field capable of rotating the radially-poled permanent magnet. With respect to claim 10, Chang discloses further comprising at least one electromagnet (paragraph 171). With respect to claim 14, Chang discloses wherein the adjustment element adjuster includes a traction element (title). With respect to claim 15, Chang discloses wherein the traction element includes a tether (Fig 36, 345). With respect to claim 16, Chang discloses wherein the actuator includes a rotatable spool configured to wind the tether, thereby changing at least one of the tension or the effective length of the tether (paragraph 214, “rotation of the spool…”).
With respect to claim 21, Chang discloses a non-invasively adjustable (paragraph 214, remote activation) spinal system, comprising: an actuator (fig 36, 317, 344) configured for remote activation, the actuator having: at least one anchor (fig 36, 338)configured to facilitate securement of the actuator to a portion of a sacrum; and a driver (fig 41, 390); and an adjuster (fig 36, 328, 345) configured to be coupled to the actuator, the adjuster having an engager (Fig 36, 342) configured to wrap around at least one transverse process of a lumbar vertebra; wherein remote activation of the driver of the actuator causes movement of the adjuster relative to the implantable actuator (paragraph 214). With respect to claim 22, Chang discloses wherein the driver is selected from the group consisting of: a permanent magnet (paragraph 219), an inductively coupled motor, an ultrasonically actuated motor, a subcutaneous hydraulic pump, a subcutaneous pneumatic pump, and a shape-memory driven actuator. With respect to claim 23, Chang discloses wherein the driver includes a radially-poled permanent magnet (paragraph 147) configured for rotation within the actuator. With respect to claim 23, Chang discloses wherein the engager includes a tether (Fig 36, 345). With respect to claim 25, Chang discloses wherein the actuator includes a rotatable spool configured to wind the tether, thereby changing at least one of the tension or the effective length of the tether (paragraph 214).

    PNG
    media_image1.png
    823
    975
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 14-16 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773